Filed by The Stanley Works Pursuant to Rule425 under the Securities Act of 1933 and deemed filed pursuant to Rule14a-12 under the Securities Exchange Act of 1934 Subject Company: The Black & Decker Corporation Commission File No.: 1-01553 [Letter to Employees] Dear [Business] Associate, By now I hope you have heard the exciting news that Stanley and Black & Decker have agreed to merge as companies to form an $8.4 billion global diversified industrial company. The new company will be named Stanley Black & Decker. For those of you who aren’t familiar with Black & Decker, they are a global manufacturer and marketer of power tools, hardware and home improvement products, and technology based fastening systems. Black & Decker has some of the world’s most iconic brands such as DeWalt, Baldwin, Porter-Cable, Kwikset and many others. They have manufacturing operations in 11 different countries. Additionally, their products and services are well-known throughout the world and are extremely complementary to Stanley’s products and services with minimal product overlap. We are thrilled with this transaction and the opportunity to bring two great companies together to create an even stronger and more diversified company. I sincerely believe this merger will bring significant benefits to our customers and shareholders. Additionally, I believe our employees will have even greater opportunities at a stronger company that is poised for significant continued growth. It is important to keep in mind that this announcement marks the very beginning of this process. While we expect the transaction to close in the first half of 2010, it is still subject to customary regulatory and shareholder approvals.
